DETAILED ACTION

	Acknowledgment is made of the amendment filed on 7/29/2021.  Claims 1, 3-14, and 16-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-14, and 16-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, a method, comprising:
receiving, by an integrated camera of a Personal Identification Number (PIN) pad (PINpad), an image during a transaction being processed on a host terminal;
decoding, by a secure processor of the PINpad, the image into decoded information;
establishing, by the secure processor of the PINpad, a network connection to an external server independently of the host terminal;
interacting, by the secure processor of the PINpad with the external server using at least a portion the decoded information and obtaining an indication from the external server; and
providing, by the secure processor of the PINpad, the indication to the host terminal for
continued processing of the transaction on the host terminal; and
dynamically switching, by the secure processor of the PINpad, from a transaction host assistance mode of operation to an independent transaction mode of operation that operates without
interacting with the host terminal;
regarding claim 11, a method, comprising:
processing, by an integrated scanner of a Personal Identification Number (PIN) pad (PINpad), an image to obtain information relevant to a transaction;
interacting, by a secure processor of the PINpad, with a network-based service based at least
in part on the information, wherein interacting further includes preventing a host terminal connected
to the PINpad from accessing the information and accessing interactions with the network-based service; and
resuming, by the secure processor of the PINpad, the transaction based on the interacting.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389.  The examiner can normally be reached on Jamara.franklin@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






August 13, 2021
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876